PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
APPLIED MATERIALS, INC.
Application No. 16/533,357
Filed: 6 Aug 2019
For: SHOWERHEAD FOR PROVIDING MULTIPLE MATERIALS TO A PROCESS CHAMBER
:
:	SUA SPONTE DECISION
:	WITHDRAWING THE
:	HOLDING OF ABANDONMENT
:
:
:
Docket No. 44015631US02


This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed July 20, 2022.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a reply to the   final Office action mailed January 10, 2022.  This Office action set a shortened statutory period for reply of three months.  The Office mailed a Notice of Abandonment on July 20, 2022, stating that no reply had been received.

A review of the application reveals that Applicant filed an RCE on April 11, 2022.  The RCE was made timely because April 10, 2022 fell on a Sunday.  See 37 CFR 1.7(a).  As such, it is obvious that the Notice of Abandonment was mailed in error.  In view thereof, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 1716 for consideration of the RCE, timely filed April 11, 2022.
								
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor
Office of Petitions